Citation Nr: 0208525	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-01 982A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
service-connected post-operative left knee disability prior 
to July 26, 1999.

2.  Entitlement to a rating in excess of 60 percent for a 
service-connected post-operative left knee disability from 
October 1, 2000.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 10, 1970, 
to July 12, 1974.  His DD 214 shows that he had an additional 
two years, 11 months, and 28 days of active service prior to 
July 10, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 rating decision from 
the RO in Togus, Maine, that denied a claim for a rating in 
excess of 30 percent for a service-connected post-operative 
left knee disorder.  In August 1999, the RO entered a 
decision increasing the rating for the left knee to 100 
percent, effective from July 26, 1999 to September 30, 2000, 
with the 30 percent rating to resume thereafter.  This case 
was previously before the Board in May 2000, when it was 
remanded for additional development.  The claims file was 
subsequently transferred to the RO in Boston, Massachusetts.  
Subsequently, by a June 2001 rating action, the RO assigned a 
50 percent rating from August 14, 1998 to July 25, 1999, and 
a 60 percent rating from October 1, 2000.  Consequently, 
because the RO has already awarded the maximum evaluation 
available for the period from July 26, 1999 to September 30, 
2000, the issues presented for appellate consideration have 
been characterized as set forth above.  

The Board notes that in his December 1998 Notice of 
Disagreement, the veteran raised the issue of entitlement to 
service connection for a right knee disability.  In his 
February 1999 Substantive Appeal, the veteran raised the 
issues of entitlement to service connection for a pelvic 
disability, entitlement to service connection for a back 
disability, and entitlement to service connection for a 
shortened left leg disability.  Such questions have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action. 



FINDINGS OF FACT

1.  Prior to July 26, 1999, the veteran's service-connected 
post-operative left knee disability was manifested by pain 
and limitation of motion, with degenerative joint disease.

2.  Since October 1, 2000, the veteran's service-connected 
post-operative left knee disability has been manifested by 
severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent is not warranted for the 
veteran's service-connected post-operative knee disability 
prior to July 26, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5256) (2001).

2.  A rating in excess of 60 percent is not warranted for the 
veteran's service-connected post-operative knee disability 
since October 1, 2000.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a (Diagnostic Code 5055) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

The veteran's left knee disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5256-5055 (2001).  
Diagnostic Code 5055 deals with the prosthetic replacement of 
a knee joint.   38 C.F.R. § 4.71a (Diagnostic Code 5055) 
(2001).  Under Diagnostic Code 5055, for 1 year following 
implantation of the prosthesis, a 100 percent evaluation is 
assigned.  Id.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Id.  With intermediate 
degrees of residual weakness, pain, or limitation of motion, 
the disability is to be rated by analogy to Diagnostic Codes 
5256 (ankylosis of the knee), 5261 (limitation of extension 
of the leg), or 5262 (impairment of the tibia and fibula).  
Id. 

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
warrants a 60 percent rating.  38 C.F.R. § 4.71a (Diagnostic 
Code 5256) (2001).  Ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation.  Id.  

Given the manner in which the RO has rated the veteran's 
disability-relying on limitation of motion criteria to rate 
the knee disability-it appears that the RO has conceded that 
pain and limitation of motion are to be considered part of 
the veteran's service-connected left knee disability.  
Consideration must therefore be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45.  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Evaluation prior to July 26, 1999

The veteran was afforded a VA examination in September 1998.  
The veteran indicated that he had severe pain in the left 
knee associated with ambulation.  Standing was also painful.  
Upon examination, there was a long, median, parapatellar scar 
over the left knee.  The range of motion in the left knee was 
from 12 degrees to 100 degrees.  There was atrophy in the 
left leg.  Radiographic reports revealed degenerative joint 
disease in the left knee.  The examiner noted that the 
veteran's left quadriceps muscle was severely weakened with 
excess fatigability, and also had an element of instability.   

VA treatment notes include a November 1998 orthopedic 
consultation.  The examiner noted there was a flexion 
contracture of the left knee, at least to 25 degrees.  The 
range of motion of the left knee was from 25 degrees to 95 
degrees. The examiner's assessment was of status-post 
arthrotomy and patellar tendon transfer, with resultant post-
traumatic arthritis associated with the genu varum deformity 
and a flexion contracture of the left knee.  

VA treatment notes dated in February 1999 reveal that the 
veteran's range of motion in the left knee was from 30 to 65 
degrees without pain, and from 25 to 90 degrees with pain.  

Pursuant to the Board's remand, a medical opinion was 
obtained in July 2000 to assess the severity of the veteran's 
left knee disability prior to July 1999.  The examiner noted 
that there were no subsequent changes to have occurred in the 
veteran's range of motion between September 1998 and July 
1999 because any variations that occurred with regard to 
range of motion during this time were part of the process.  
The examiner opined that these variations did not necessarily 
reflect a measurable degree of additional disability. 

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected left knee 
disability is best characterized by the criteria for a 50 
percent rating under Diagnostic Code 5256 from August 14, 
1998 to July 25, 1999.  The record clearly indicates that the 
veteran experiences a limitation of motion between 20 and 45 
degrees, including a flexion contracture to at least 25 
degrees.  However, a rating in excess of 50 percent is not 
warranted under this diagnostic code as the veteran does not 
experience extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a 
(Diagnostic Code 5256).  

Additionally, no basis exists for a higher schedular rating 
under another diagnostic code.  With regard to Diagnostic 
Code 5055, the Board notes that this diagnostic code is inapt 
for rating purposes in this instance as it deals with 
residuals from a knee replacement.  In the veteran's case, 
his knee replacement was performed subsequent to the time 
period at issue.  38 C.F.R. § 4.71a (Diagnostic Code 5055).  
With respect to Diagnostic Codes 5257 (other impairment of 
the knee), 5258 (dislocated cartilage), 5259 (removal of 
cartilage), 5260 (limitation of flexion of the leg), 5261 
(limitation of extension of the leg), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum), the Board 
notes that these diagnostic codes do not provide for a rating 
in excess of 50 percent.  38 C.F.R. § 4.71a (Diagnostic Codes 
5257, 5258, 5259, 5260, 5261, and 5262) (2001).  Furthermore, 
to assign additional disability compensation under these 
diagnostic codes based on symptoms such as pain and 
limitation of motion, would amount to pyramiding.  38 C.F.R. 
§ 4.14 (2001).  This is so because a 50 percent disability 
rating under Diagnostic Code 5256 already specifically 
contemplates the veteran's symptomatology, including pain and 
limitation of motion.  Additionally, it does not appear that 
the veteran had subluxation or instability that could be 
rated separately under Diagnostic Code 5257.

In concluding that the veteran is not entitled to a higher 
disability evaluation, the Board has considered the veteran's 
left knee symptomatology, and functional losses caused 
thereby.  The Board notes that the veteran's left knee is 
symptomatic, and he reports experiencing both pain and 
fatigability.  However, the veteran's 50 percent disability 
rating, considered under Diagnostic Code 5256, specifically 
contemplates pain.  Although the veteran described his pain 
as being severe during this time,  there is no indication 
that he suffers from functional losses that equate to a 
rating in excess of 50 percent prior to July 25, 1999.

The Board also notes that Diagnostic Code 5010, which is used 
to rate arthritis due to trauma provides that traumatic 
arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  However, as stated above, the 50 percent rating 
under Diagnostic Code 5256 already specifically contemplates 
limitation of motion.  In this regard, an assignment of a 
separate rating for arthritis would also violate the rule 
against pyramiding.  38 C.F.R. § 4.14.

The Board also notes that scarring was reported in the 
September 1998 VA examination.  However, there is no 
indication that the scar was poorly nourished, had repeated 
ulceration, or was tender and painful on objective 
demonstration.  Also, there is no indication that the 
scarring caused any functional loss beyond what was already 
considered in the 50 percent rating assigned under Diagnostic 
Code 5256.  38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 
7805) (2001).  Therefore, a separate rating for scarring is 
not warranted from August 14, 1998 to July 25, 1999.

Thus, for the reasons set out above, and because the criteria 
for a 50 percent rating under Diagnostic Code 5256 
specifically contemplate the veteran's losses, a higher 
disability rating is not warranted prior to July 26, 1999.  
In other words, there is no objective clinical indication 
that the veteran's symptoms during this time period resulted 
in functional limitation to a degree that would support a 
rating in excess of the 50 percent disability rating.  
Consequently, the preponderance of the evidence is against 
the claim; the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluation from October 1, 2000

Pursuant to the Board's remand, a VA examination was 
performed in October 2000.  The veteran reported that he had 
increased discomfort in his left leg, usually associated with 
physical activity.  He also reported stiffness, instability, 
fatigability, and a lack of endurance.  Upon examination, 
there was a well-healed surgical scar on the left knee.  
There was no ulceration or palpable tenderness of the scar.  
There was also a small circumference scar on the medial 
aspect of the left upper thigh.  The veteran indicated that 
he had discomfort in that immediate area, but none of the 
discomfort was associated with the scar.  The quadriceps 
muscles were very weak, and any attempt at having the veteran 
set his quadriceps muscles caused pain within the muscle. The 
veteran's range of motion in the left knee was from 0 to 60 
degrees when pain began in the left quadriceps muscle.  Range 
of motion was to 80 degrees when pain began in the left knee. 

Based upon a review of the evidence of record, the Board 
finds that the veteran's service-connected left knee 
disability is best characterized by the criteria for a 60 
percent rating under Diagnostic Code 5055 from October 1, 
2000.  In this regard, the Board notes that the veteran's 
residual symptomatology following his total right knee 
replacement can no longer be evaluated as 100 percent 
disabling under Diagnostic Code 5055 because such total 
evaluation is limited to one year following implantation of 
the prosthesis, and the RO has already granted the total 
evaluation for one year.  Thus, the Board finds that the 60 
percent evaluation under Diagnostic Code 5055 is, in essence, 
the maximum schedular evaluation assignable under Diagnostic 
Code 5055.  38 C.F.R. § 4.71a (Diagnostic Code 5055).

Additionally, no basis exists for a higher schedular rating 
under another diagnostic code.  With respect to Diagnostic 
Codes 5256 (ankylosis of the knee), 5258 (dislocated 
cartilage), 5259 (removal of cartilage), 5260 (limitation of 
flexion of the leg), 5261 (limitation of extension of the 
leg), 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum), the Board notes that these diagnostic 
codes do not provide for a rating in excess of 60 percent.  
38 C.F.R. § 4.71a (Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261, 5262, and 5263).  Furthermore, to assign 
additional disability compensation under these diagnostic 
codes based on symptoms due to the knee replacement, such as 
pain, would amount to pyramiding.  38 C.F.R. § 4.14.  This is 
so because a 60 percent disability rating under Diagnostic 
Code 5055 already specifically contemplates the veteran's 
residual symptomatology, including pain, from October 1, 
2000.  He had a feeling of instability, and slight laxity was 
noted on physical examination, but there was no indication 
that he indeed experienced subluxation or instability such as 
to warrant a separate rating under Diagnostic Code 5257.  

In concluding that the veteran is not entitled to a higher 
disability evaluation from October 1, 2000, the Board has 
considered the veteran's left knee symptomatology, and 
functional losses caused thereby.  The Board notes that the 
veteran's left knee is symptomatic, and he reports 
experiencing both pain and weakness.  However, a 60 percent 
disability rating, considered under Diagnostic Code 5055, 
specifically contemplates pain.  Although his pain has been 
described as occurring daily, there is no indication that the 
veteran suffers from functional losses that equate to a 
rating in excess of 60 percent from October 1, 2000.  

The Board also notes that scarring was reported on the most 
recent VA examination.  However, there is no indication that 
the scars were poorly nourished, had repeated ulceration, or 
were tender and painful on objective demonstration.  Also, 
there is no indication that the scarring causes any 
functional loss beyond what was already considered in the 60 
percent rating assigned under Diagnostic Code 5055.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 7805).  
Therefore, a separate rating for scarring is not warranted 
from October 1, 2000.

Thus, for the reasons set out above, and because the criteria 
for a 60 percent rating specifically contemplate the 
veteran's losses, a higher disability rating is not warranted 
from October 1, 2000.  In other words, there is no objective 
clinical indication that the veteran's symptoms result in 
functional limitation to a degree that would support a rating 
in excess of the current 60 percent disability rating.  
Consequently, the preponderance of the evidence is against 
the claim; the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  Gilbert, supra.

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that his disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Additionally, the Board notes that 
in the October 2000 examination report, the examiner noted 
that the veteran had several other medical conditions besides 
his left knee, and specifically stated that the veteran 
should be able to function in a sedentary type of job.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, the Board finds that information provided to 
the veteran in the statement of the case and supplemental 
statements of the case set out the pertinent rating criteria 
and put the veteran on notice of the type of evidence needed 
to substantiate his claims.  

The Board also finds that further evidentiary development on 
VA's part is not required in this case.  Examinations have 
been conducted and the records identified by the veteran have 
been obtained.  Additionally, the veteran indicated in June 
2000 that he had no additional evidence to submit in 
reference to his claims.  Consequently, the Board concludes 
that action to further comply with these new requirements is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

ORDER

A disability rating in excess of 50 percent prior to July 26, 
1999, for a service-connected post-operative left knee 
disability is denied.

A disability rating in excess of 60 percent from October 1, 
2000, for a service-connected post-operative left knee 
disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

